 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated effective as
of the 29th day of August, 2016, by and between KSIX MEDIA HOLDINGS, INC., a
Nevada corporation (the “Borrower”), KSIX MEDIA, INC., a Nevada corporation,
BLVD MEDIA GROUP, LLC., a Nevada limited liability company, KSIX LLC, a Nevada
limited liability company, DIGITIZEIQ LLC, an Illinois limited liability company
(collectively, the “Corporate Guarantors”), CARTER MATZINGER, an individual (the
“Validity Guarantor,” and together with the Borrower and the Corporate
Guarantors, collectively, the “Credit Parties”), and TCA GLOBAL CREDIT MASTER
FUND, LP, a Cayman Islands limited partnership (the “Lender”).

 

RECITALS



 

WHEREAS, the Borrower, the Corporate Guarantors, and the Lender executed that
certain Senior secured Credit Facility Agreement dated as of November 30, 2015
but made effective as of February 24, 2016 (as amended, supplemented, renewed or
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Convertible Promissory Note dated as of November 30,
2015, but made effective as of February 24, 2016, evidencing an aggregate amount
of Loans under the Credit Agreement in the original face amount of $750,000.00
(such Convertible Note, together with any other amendments, renewals,
substitutions, replacements or modifications from time to time, collectively
referred to as the “Original Convertible Note”); and

 

WHEREAS, in connection with the Credit Agreement and the Original Convertible
Note, the Credit Parties executed and delivered to the Lender various ancillary
documents referred to in the Credit Agreement as the “Loan Documents”; and

 

WHEREAS, the Borrower’s obligations under the Credit Agreement and the Original
Convertible Note are secured by the following, all of which are included within
the Loan Documents: (i) the Security Agreements; (ii) the Guarantee Agreements;
(iii) the Pledge Agreement; (iv) the Validity Certificate; and (v) UCC-1
Financing Statements naming the Borrower and the Corporate Guarantors, as
debtors, and Lender, as secured party (the “UCC-l’s”), among other Loan
Documents; and

 

WHEREAS, the Credit Parties desire to enter into certain agreements with respect
to the Credit Agreement, the Original Convertible Note, and the other Loan
Documents, all as more specifically set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Amendment are
true and correct and incorporated herein by this reference.

 

2. Capitalized Terms. All capitalized terms used in this Amendment shall have
the same meaning ascribed to them in the Credit Agreement, except as otherwise
specifically set forth herein. In addition, the other definitional and
interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall be deemed to apply to all terms and provisions of this Amendment, unless
the express context otherwise requires.

 

1

 

 

3. Conflicts. In the event of any conflict or ambiguity by and between the terms
and provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall control, but only to
the extent of any such conflict or ambiguity.

 

4. Outstanding Balance. The Borrower acknowledges and agrees that the aggregate
amount of all Obligations due and owing under the Credit Agreement and other
Loan Documents, as of August 29, 2016, is $632,073.12. The Outstanding Balance
is comprised of: (i) principal, accrued and unpaid interest, and other fees
(other than Advisory Fees) due under the Credit Agreement and other Loan
Documents as of August 29, 2016 in the amount of $332,073.12 (the “Principal
Obligations”); and (ii) amounts outstanding, due and owing in connection with
Advisory Fees due under the Credit Agreement in the aggregate amount of $300,000
as of August 29, 2016 (the “Advisory Fee Obligations”). The Borrower and the
Lender agree that the Principal Obligations shall be evidenced by the “First
Replacement Notes” (as hereinafter defined), and such Principal Obligations
shall continue to accrue interest as set forth in the Credit Agreement and Loan
Documents, including the First Replacement Notes. The Borrower and Lender agree
that interest on the Advisory Fee Obligations shall accrue from and after August
29, 2016 at the rate of fifteen percent (15%) per annum. If Borrower prepays the
Advisory Fee Obligations in full, such prepayment shall only include interest
accrued through the day such prepayment is received by Lender. The Principal
Obligations and the Advisory Fee Obligations shall be paid in accordance with
Section 7 below.

 

5. Modification of Note. From and after the date hereof, the Original
Convertible Note shall be and is hereby severed, split, divided and apportioned
into two (2) separate and distinct replacement notes, as follows:

 

(a) First Replacement Convertible Note A evidencing a principal indebtedness of
Fifty Three Thousand Four Hundred Fifty-Two and 33/100 Dollars ($53,542.33),
which is being executed and delivered by Borrower to Lender simultaneously
herewith (the “First Replacement Note A”). First Replacement Note A shall be and
remain secured by the Security Agreements, the Guarantee Agreements, the Pledge
Agreement, the Validity Certificate, the UCC-1 ’s, and all other applicable Loan
Documents.

 

(b) First Replacement Convertible Note B evidencing a principal indebtedness of
Two Hundred Seventy-Eight Thousand Five Hundred Thirty and 79/100 Dollars
($278,530.79)(as of August 29, 2016), which is being executed and delivered by
Borrower to Lender simultaneously herewith (the “First Replacement Note B”, and
together with First Replacement Note A, collectively, the “First Replacement
Notes”). First Replacement Note B shall be and remain secured by the Security
Agreements, the Guarantee Agreements, the Pledge Agreement, the Validity
Certificate, the UCC-l’s, and all other applicable Loan Documents.

 

(c) The First Replacement Notes are being executed and delivered simultaneously
herewith in substitution for and to supersede the Original Convertible Note in
its entirety. It is the intention of the Borrower and Lender that while the
First Replacement Notes replace and supersede the Original Convertible, in its
entirety, they are not in payment or satisfaction of the Original Convertible
Note, but rather are the substitute of one evidence of debt for another without
any intent to extinguish the old. Nothing contained in this Amendment or in the
First Replacement Notes shall be deemed to extinguish the indebtedness and
obligations evidenced by the Original Convertible Note or constitute a novation
of the indebtedness evidenced by the Original Convertible Note.

 

2

 

 

(d) Notwithstanding the splitting of the Original Convertible Note into the
First Replacement Notes in the principal amounts as contemplated by this
Amendment, Borrower understands and acknowledges that all sums received by
Lender in payment of the First Replacement Notes, or either one of them, shall
be applied by Lender in accordance with the terms of the Credit Agreement, first
to outstanding fees, charges and other costs due and payable under the Credit
Agreement and other Loan Documents, second to accrued and unpaid interest, and
last to outstanding principal. By way of example, and not in limitation, if
First Replacement Note A is sold as contemplated under the Debt Purchase
Agreement, as hereinafter defined, upon Lender’s receipt of the purchase price
therefor, such amounts received by Lender shall be applied to the aggregate
amount of all Obligations in the order described above. Specifically, the Credit
Parties acknowledge that sums received by Lender (or Lender’s counsel) in
payment of the First Replacement Notes, or either one of them, may be first
applied by Lender towards legal fees incurred by Lender in connection with this
Amendment and the Debt Purchase Agreement, before applying any remaining sums in
accordance with the terms of the Credit Agreement.

 

(e) Borrower understands and acknowledges that in connection with the Debt
Purchase Agreement, it may be necessary or desirable, in Lender’s sole and
absolute discretion, to have the Borrower further sever, split, divide and
apportion the First Replacement Notes further to accomplish the sale of the
Outstanding Claims to Purchaser, as more specifically set forth in the Debt
Purchase Agreement. In that regard, within no later than three (3) Business Days
after request therefor is made by Lender to Borrower from time to time, the
Borrower agrees to further sever, split, divide and apportion the First
Replacement Notes, or any of them (or any replacement notes issued in
replacement thereof from time to time), and to execute and deliver such
replacement notes to Lender within such time frames as required or requested by
Lender from time to time.

 

6. Sale of Replacement Notes.

 

(a) The parties acknowledge that Lender is entering into this Amendment, in
part, in connection with the contemplated sale of the indebtedness represented
by the First Replacement Notes, or portion thereof, to Salksanna, LLC, or any
other Person who may from time to time seek to purchase any of such indebtedness
(any such Person hereinafter referred to as a “Purchaser”) under the terms of a
Debt Purchase Agreement (the “Debt Purchase Agreement”) to be entered into
between a Purchaser, Lender, and Borrower. In that regard, the Credit Parties
hereby represent and warrant to Lender as follows, which representations and
warranties shall be true and correct as of the date hereof, and which
representations and warranties shall be deemed re-made and be true and correct
as of each sale of the First Replacement Notes, or any one of them (or any
replacement notes issued in replacement thereof from time to time) to any
Purchaser from time to time:

 

(i) All amounts of any nature or kind due and owing by the Borrower to Lender
under the Credit Agreement and the other Loan Documents, and represented by the
First Replacement Notes or any other Loan Documents (collectively, the
“Outstanding Claims”) are bona fide Outstanding Claims against the Borrower and
are enforceable obligations of the Borrower arising in the ordinary course of
business, for services and financial accommodations rendered to the Borrower by
Lender in good faith. The Outstanding Claims are currently due and owing and are
payable in full.

 

3

 

 

(ii) The amount of the First Replacement Notes, respectively and as applicable,
represent the amount due to Lender with respect thereto as of the date thereof,
and neither the Borrower, nor the Corporate Guarantors, are entitled to any
discounts, allowances or other deductions with respect thereto. The aggregate
amount of the indebtedness evidenced by the First Replacement Notes was funded
by Lender to Borrower at least [X] six months preceding the date hereof, or [  ]
one year preceding the date hereof.

 

(iii) The Outstanding Claims are not subject to dispute by the Credit Parties,
and the Borrower is unconditionally obligated to pay the full amount of all
Outstanding Claims without defense, counterclaim or offset.

 

(iv) Except for the Credit Agreement and other Loan Documents, including this
Amendment, there has been no modification, compromise, forbearance, or waiver
(written or oral) entered into or given by Lender to Credit Parties with respect
to the Outstanding Claims.

 

(v) Lender has not filed or commended any action against Credit Parties based on
the Outstanding Claims, and no such action will be pending in any court or other
legal venue, and no judgments based upon the Outstanding Claims have been
previously entered in favor of Lender in any legal proceeding.

 

(vi) That the Credit Agreement and each of the Loan Documents executed by the
Credit Parties, respectively and as applicable, and all obligations due and
owing thereunder, are valid and binding obligations of the Credit Parties,
respectively and as applicable, enforceable against the Credit Parties in
accordance with their respective terms.

 

(b) The Credit Parties acknowledge that the Outstanding Claims, or a portion
thereof, are being or may be sold by Lender to a Purchaser in accordance with
the Debt Purchase Agreement, and that payment of the purchase price by any such
Purchaser to Lender for such Outstanding Claims may be conditioned upon the
Borrower’s strict compliance with the terms of certain agreements to be entered
into between the Borrower and any such Purchaser (the “Exchange Agreements”). If
applicable, Borrower hereby covenants and agrees to strictly comply with each
and every term and provision of the Exchange Agreements, including, without
limitation, timely issuance and delivery of Common Stock to any such Purchaser
upon conversion by such Purchaser of any convertible notes then in such
Purchaser’s possession.

 

(c) The Credit Parties understand and acknowledge that Lender is relying on the
representations, warranties and covenants of the Borrower and Corporate
Guarantors set forth in this Amendment in order to enter into the Debt Purchase
Agreement (or any future Debt Purchase Agreement), and the foregoing
representations, warranties and acknowledgements by the Credit Parties are a
material inducement for Lender to agree to a sale of the Outstanding Claims, or
portion thereof, to any Purchaser, and without this acknowledgement, Lender
would not have sold the Outstanding Claims, or portion thereof, to any such
Purchaser.

 

4

 

 

7. Payment of Obligations. The Credit Parties hereby agree that all outstanding
Obligations due and owing under the Credit Agreement and other Loan Documents,
including the Principal Obligations and the Advisory Fee Obligations, shall be
paid as follows:

 

(a) Payments. As a material inducement for Lender to enter into this Amendment,
the Borrower agrees to make payment for all Obligations due under the Credit
Agreement and the other Loan Documents in accordance with this Section 7(a). The
Borrower shall make payments to Lender in the amounts and on the respective due
dates as set forth in the payment schedule attached hereto as Exhibit “A”, until
the “Extended Maturity Date” (as hereinafter defined) (each length of time
between payment due dates referred to as a “Payment Period”). Any payments due
and owing as set forth in this Section 7(a), or a portion thereof, may be
satisfied through the sale of the Outstanding Claims, or portions thereof, from
time to time to a Purchaser under a Debt Purchase Agreement (any such payments
referred to as the “Debt Sale Payments”), such that if Lender receives any sums
during any Payment Period from Debt Sale Payments, then the Dollar amount of the
sums so received by Lender from the Debt Sale Payments during such Payment
Period shall be credited towards the payment due from the Borrower on the
subsequent payment due date as follows: (A) if the Dollar amount of the sums
received by Lender from the Debt Sale Payments during any Payment Period is
equal to or greater than the payment due on the subsequent payment due date,
then no further payment shall be due from Borrower on such subsequent payment
due date; and (B) if the Dollar amount of the sums received by Lender from Debt
Sale Payments during any Payment Period is less than the payment due on the
subsequent payment due date, then Borrower shall be liable for and obligated to
pay to Lender, on such subsequent payment due date, the difference between the
amount of that payment and the Dollar amount of the sums received by Lender from
any of the Debt Sale Payments during such Payment Period, if any, by wire
transfer of Dollars to an account designated by Lender.

 

(b) Maturity Date. The Credit Agreement is hereby amended such that the Maturity
Date shall be extended to the earlier to occur of: (i) September 28, 2017; or
(ii) the occurrence of any Event of Default and acceleration of all Obligations
pursuant to the Credit Agreement and other Loan Documents (the “Extended
Maturity Date”). Notwithstanding anything contained in this Amendment, the
Credit Agreement, or any other Loan Documents to the contrary, all Obligations
owing by the Borrower and all other Credit Parties under the Credit Agreement
and all other Loan Documents shall be paid in full by the Extended Maturity
Date.

 

8. Ratification. The Credit Parties each hereby acknowledge, represent, warrant
and confirm to Lender that: (i) each of the Loan Documents executed by the
Credit Parties are valid and binding obligations of the Credit Parties,
respectively and as applicable, enforceable against the Credit Parties in
accordance with their respective terms; (ii) all Obligations of the Credit
Parties under the Credit Agreement, all other Loan Documents and this Amendment,
shall be and continue to be and remain (after execution of this Amendment and
the Debt Purchase Agreement) secured by and under the Loan Documents, including
the Security Agreements, the Guarantee Agreements, the Pledge Agreement, the
Validity Certificate, and the UCC-l’s; and (iii) no oral representations,
statements, or inducements have been made by Lender, or any agent or
representative of Lender, with respect to the Credit Agreement, this Amendment,
or any other Loan Documents, or the Debt Purchase Agreement.

 

9. Additional Confirmations. The Credit Parties hereby represent, warrant and
covenant as follows: (i) that the Lender’s Liens and security interests in all
of the “Collateral” (as such term is defined in the Credit Agreement and each of
the Security Agreements) are and remain valid, perfected, first-priority
security interests in such Collateral, subject only to Permitted Liens, and none
of the Credit Parties have granted any other Liens or security interests of any
nature or kind in favor of any other Person affecting any of such Collateral.

 

5

 

 

10. Lender’s Conduct. As of the date of this Amendment, the Credit Parties
hereby acknowledge and admit that: (i) the Lender has acted in good faith and
has fulfilled and fully performed all of its obligations under or in connection
with the Credit Agreement or any other Loan Documents; and (ii) that there are
no other promises, obligations, understandings or agreements with respect to the
Credit Agreement or the Loan Documents, except as expressly set forth herein, or
in the Credit Agreement and other Loan Documents.

 


11. Redefined Terms. The term “Loan Documents,” as defined in the Credit
Agreement and as used in this Amendment, shall be deemed to refer to and include
this Amendment, the First Replacement Notes, and all other documents or
instruments executed in connection with this Amendment.

 

12. Affirmation of Guaranty Agreement and Validity Certificate. The Corporate
Guarantors and the Validity Guarantor do hereby acknowledge and agree as
follows: (i) Corporate Guarantors and Validity Guarantor acknowledge having
reviewed the terms of this Amendment, and agree to the terms thereof; (ii) that
the Guarantee Agreements and the Validity Certificate, and all representations,
warranties, covenants, agreements and guaranties made by Corporate Guarantors
and Validity Guarantor thereunder, and any other Loan Documents by which the
Corporate Guarantors and Validity Guarantor may be bound, respectively and as
applicable, shall and do hereby remain, are effective and continue to apply to
the Loan Documents, and with respect to all Obligations of the Borrower under
the Loan Documents, as amended by this Amendment; (iii) that this Amendment
shall not in any way adversely affect or impair the obligations of the Corporate
Guarantors or the Validity Guarantor to Lender under any of the Loan Documents;
and (iv) the Guarantee Agreements and the Validity Certificate are hereby
ratified, confirmed and continued, all as of the date of this Amendment.

 

13. Representations and Warranties of the Borrower and Corporate Guarantors. The
Borrower and Corporate Guarantors hereby make the following representations and
warranties to the Lender:

 

(a) Authority and Approval of Agreement; Binding Effcct. The execution and
delivery by the Borrower and Corporate Guarantors of this Amendment, the First
Replacement Notes, and all other documents executed and delivered in connection
herewith and therewith, and the performance by Borrower and Corporate Guarantors
of all of their respective Obligations hereunder and thereunder, have been duly
and validly authorized and approved by the Borrower and the Corporate Guarantors
and then- respective board of directors pursuant to all applicable laws and no
other corporate action or consent on the part of the Borrower, the Corporate
Guarantors, their board of directors, stockholders or any other Person is
necessary or required by the Borrower and Corporate Guarantors to execute this
Amendment, the First Replacement Notes, and the documents executed and delivered
in connection herewith and therewith, to consummate the transactions
contemplated herein or therein, or perform all of the Borrower’s and Corporate
Guarantors’ Obligations hereunder or thereunder. This Amendment, the First
Replacement Notes, and each of the documents executed and delivered in
connection herewith and therewith have been duly and validly executed by the
Borrower and the Corporate Guarantors (and the officer executing this Amendment
and all such other documents for each Borrower and Corporate Guarantors is duly
authorized to act and execute same on behalf of each Borrower and Corporate
Guarantors) and constitute the valid and legally binding agreements of the
Borrower and Corporate Guarantors, enforceable against the Borrower and
Corporate Guarantors in accordance with their respective terms.

 

6

 

 

14. Indemnification. Each of the Credit Parties, jointly and severally, hereby
indemnifies and holds the Lender Indemnitees, their successors and assigns, and
each of them, harmless from and against any and all charges, complaints, claims,
counter-claims, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, cross-actions, threats, setoffs, equities,
judgments, accounts, suits, liens, rights, demands, benefits, costs, losses,
debts, expenses, and other distributions, of every kind and nature whatsoever,
payable by any of the Lender Indemnitees to any Person, including reasonable
attorneys’ and paralegals’ fees and expenses, court costs, settlement amounts,
costs of investigation and interest thereon from the time such amounts are due
at the highest non-usurious rate of interest permitted by applicable law
(collectively, the “Claims”), through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to any matters relating to this Amendment, the Credit Agreement, or any
other Loan Documents. The foregoing indemnification obligations shall survive
the termination of the Credit Agreement or any of the Loan Documents, and
repayment of the Obligations.

 

15. Waiver and Release. Each of the Credit Parties hereby represents and
warrants to Lender that none of them have any defenses, setoffs, claims,
counterclaims, cross-actions, equities, or any other Claims in favor of the
Credit Parties, to or against the enforcement of any of the Loan Documents, and
to the extent any of the Credit Parties have any such defenses, setoffs, claims,
counterclaims, cross-actions, equities, or other Claims against Lender and/or
against the enforceability of any of the Loan Documents, the Credit Parties each
acknowledge and agree that same are hereby fully and unconditionally waived by
the Credit Parties. In addition to the foregoing full and unconditional waiver,
each of the Credit Parties does hereby release, waive, discharge, covenant not
to sue, acquit, satisfy and forever discharges each of the Lender Indemnitees
and their respective successors and assigns, from any and all Claims whatsoever,
in law or in equity, whether known or unknown, whether suspected or unsuspected,
whether fixed or contingent, which the Credit Parties ever had, now have, or
which any successor or assign of the Credit Parties hereafter can, shall, or may
have against any of the Lender Indemnitees or their successors and assigns, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of the world through and including the date hereof, including, without
limitation, any matter, cause, or thing related to the Credit Agreement, this
Amendment, the Original Convertible Note, the First Replacement Notes, or any
other Loan Documents (collectively, the “Released Claims”). Without in any
manner limiting the generality of the foregoing waiver and release, Credit
Parties hereby agree and acknowledge that the Released Claims specifically
include: (i) any and all Claims regarding or relating to the enforceability of
the Loan Documents as against any of the Credit Parties; (ii) any and all Claims
regarding, relating to, or otherwise challenging the governing law provisions of
the Loan Documents; (iii) any and all Claims regarding or relating to the amount
of principal, interest, fees or other Obligations due from any of the Credit
Parties to the Lender under any of the Loan Documents; (iv) any and all Claims
regarding or relating to Lender’s conduct or Lender’s failure to perform any of
Lender’s covenants or obligations under any of the Loan Documents; (v) any and
all Claims regarding or relating to any delivery or failure to deliver any
notices by Lender to Credit Parties; (vi) any and all Claims regarding or
relating to any failure by Lender to fund any advances or other amounts under
any of the Loan Documents; (vii) any and all Claims regarding or relating to any
advisory services (or the lack thereof) provided by Lender to any of the Credit
Parties for which any advisory fees may be due and owing and included within the
Obligations; and (viii) any and all Claims based on grounds of public policy,
unconscionability, or implied covenants of fair dealing and good faith. The
Credit Parties further expressly agree that the foregoing release and waiver
agreement is intended to be as broad and inclusive as permitted by the laws
governing the Loan Documents, and the Released Claims include all Claims that
the Credit Parties do not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Amendment. The foregoing
waiver and release agreements by the Credit Parties are a material inducement
for Lender to enter into this Amendment, and Lender’s agreement to enter into
this Amendment is separate and material consideration to the Credit Parties for
the waiver and release agreements contained herein, the receipt and sufficiency
of such consideration hereby acknowledged by Credit Parties. In addition, each
of the Credit Parties agrees and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Amendment, including the foregoing
waiver and release agreements, with and through their own competent counsel, and
that each of the Credit Parties have sufficient leverage and economic bargaining
power, and have used such leverage and economic bargaining power, to fairly and
fully negotiate this Amendment, including the waiver and release agreements
herein, in a manner that is acceptable to the Credit Parties. The foregoing
waiver and release agreements shall survive the termination of the Credit
Agreement or any of the Loan Documents, and repayment of the Obligations.



 

7

 

 

16. Effect on Agreement and Loan Documents. Except as expressly amended by this
Amendment, all of the terms and provisions of the Credit Agreement and the Loan
Documents shall remain and continue in fall force and effect after the execution
of this Amendment, are hereby ratified and confirmed, and incorporated herein by
this reference.

 

17. Default. In addition to the Events of Default under the Credit Agreement,
any breach or default by Credit Parties under this Amendment, which breach or
default is not cured within ten (10) calendar days after notice of such breach
or default is given to the Credit Parties, shall be deemed an immediate “Event
of Default” under the Credit Agreement, and such Events of Default hereunder
include, without limitation, the following: (i) failure by Borrower to
consummate any and all of the Purchase Tranche Closings, as such term is defined
in the Debt Purchase Agreement, because of any of the conditions described in
Section 3(b) of the Debt Purchase Agreement; (ii) failure by the Purchaser to
pay for any portion of the Applicable Purchase Price, as such term is defined in
the Debt Purchase Agreement, for any and all of the Purchase Tranche Closings
when due in accordance with the terms and provisions of the Debt Purchase
Agreement and other applicable documents, if such failure to pay was caused by
any action, inaction, or omission of any of the Credit Parties, or any of their
agents, representatives and employees; (iii) failure by the Borrower to pay when
due any other amounts due to Lender under this Amendment, including, without
limitation, the amounts due under under Section 19(a) below; and (v) and other
failure of the Credit Parties to comply with, satisfy or perform any term,
provision, covenant or agreement of the Credit Parties under this Amendment or
any of the Exchange Agreements.

 

18. Restriction on Sale of Advisory Fee Shares. So long as no Event of Default
under the Credit Agreement or other Loan Documents occurs, and so long as no
event has occurred that, with the passage of time, the giving of notice, or
both, would constitute an Event of Default under the Credit Agreement or other
Loan Documents, then Lender agrees that it will not sell any Advisory Fee Shares
in the Principal Trading Market; provided, however, upon the occurrence of an
Event of Default under the Credit Agreement or other Loan Documents, or the
occurrence of any event that, with the passage of time, the giving of notice, or
both, would constitute an Event of Default under the Credit Agreement or other
Loan Documents, the restriction imposed by this Section 18 shall automatically
terminate without further notice to any of the Credit Parties.

 

19. Execution. This Amendment may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Amendment. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf’ format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 



20. Fees and Expenses.

 

(a) Document Review and Legal Fees; Due Diligence. The Borrower hereby agrees to
pay to the Lender or its counsel a legal fee equal to Three Thousand Five
Hundred and No/100 Dollars ($3,500.00) for the preparation, negotiation and
execution of this Amendment aid all other documents in connection herewith,
which legal fee and costs, to the extent not previously paid, shall be paid
simultaneously with the execution of this Amendment.

 

[Signatures on the following page]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

CREDIT PARTIES:           KSIX MEDIA HOLDINGS, INC.,   KSIX MEDIA, INC., a
Nevada corporation a Nevada corporation               By: /s/ Carter Matzinger  
By: /s/ Carter Matzinger Name: CARTER MARTZINGER   Name: CARTER MARTZINGER
Title: CEO   Title: CEO

 

BLVD MEDIA GROUP, LLC, a Nevada limited liability company   KSIX LLC, a Nevada
limited liability company           By: /s/ Carter Matzinger   By: /s/ Carter
Matzinger Name: CARTER MARTZINGER   Name: CARTER MARTZINGER Title: PRESIDENT  
Title: PRESIDENT

 

DIGITIZEIQ LLC, an Illinois limited liability company             By: /s/ Carter
Matzinger     Name: CARTER MARTZINGER     Title: PRESIDENT    

 



CARTER MATZINGER,     an Individual             By: /s/ Carter Matzinger    
Name: CARTER MARTZINGER    

 

LENDER:           TCA GLOBAL CREDIT MASTER FUND, LP             By: TCA Global
Credit Fund GP, Ltd.     Its: General Partner             By: /s/ Robert Press 
      Robert Press, Director    

 



9

 

 

EXHIBIT “A”

 

PAYMENT SCHEDULE

 

10

 



 

      Principle   Interest   Principal   Total   IB fee   Total Monthly 
Period   Balance   Payment   Payment   Interest   payment   Payment   8/29/2016
                                   9/29/2016  1    332,073.12    4,981.10  
 23,324.93    4,981.10    25,146.3    53,452.33   10/29/2016  2    308,748.19  
 4,631.22    23,674.81    9,612.32    25,146.3    53,452.33   11/29/2016  3  
 285,073.38    4,276.10    24,029.93    13,888.42    25,146.3    53,452.33 
 12/29/2016  4    261,043.45    3,915.65    24,390.38    17,804.07    25,146.3  
 53,452.33   1/29/2017  5    236,553.07    3,549.80    24,756.24    21,353.87  
 25,146.3    53,452.33   2/28/2017  6    211,896.83    3,178.45    25,127.58  
 24,532.32    25,146 3    53,452.33   3/28/2017  7    186,769.25   2,801.54  
 25,504.49    27,333.86    25,146.3    53,452.33   4/28/2017  8    161,264.76  
 2,418.97    25,887.06    29,752.83    25,146.3    53,452.33   5/28/2017  9  
 135,377.70    2,030.67    26,275.37    31,783.50    25,146.3    53,452.33 
 6/28/2017  10    109,102.33    1,636.53    26,669.50    33,420.03    25,146.3  
 53,452.33   7/28/2017  11    82,432.84    1,236.49    27,069.54    34,656.52  
 25,146.3    53,452.33   8/28/2017  12    55,363.30    830.45    27,475.58  
 35,486.97    25,146.3    53,452.33   9/28/2017  13    27,887.72    418.32  
 27,887.72    35,905.29    25,146.3    53,452.33 

 

11

 

 